Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8 February 2022 has been entered.
 Examiner’s Reasons for Allowance
Claims 1-3, 5-15, 17-18, and 20-22 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an intravascular data collection probe comprising: a torque wire having an outer surface defining a maximum diameter; a marker band defining a bore, an outer surface defining a maximum diameter; an optical fiber disposed in the marker band, such that a section of the optical fiber extends from the first end of the marker band, the optical fiber optically coupled to the lens, wherein the maximum diameter of the marker band is equal to or less than the maximum diameter of the torque wire, wherein the marker band and torque wire joined together by a flexible junction; in a manner that reduces non-uniform rotational distortion during rotation of the probe; in combination with the other recited limitations in the claim. 
Claims 2-3, 5-15, 17-18, and 20-22 are allowable as dependent upon claim 1.
Prior art reference Petroff et al. (2013/0051728; “Petroff”) is the closest prior art of record in this application. However, Petroff fails to disclose torque wire and band marker configuration limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883